Citation Nr: 1707953	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Salt Lake City, Utah, regional office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 30 percent for residuals of left knee arthroplasty.  The St. Paul, Minnesota, RO now has jurisdiction of this matter.

In July 2015, the Board granted an increased, 60 percent, rating for left knee arthroplasty and found TDIU was not raised by the record.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Court (CAVC or Court).  In May 2016, the Court granted a joint motion for remand and vacated the part of the decision which found TDIU was not raised by the record as part-and-parcel to the claim for an increased rating for the left knee.

In October 2016, the Veteran's attorney submitted additional evidence along with a statement waiving initial RO consideration.

The grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based on a service-connected disability(ies) other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 22 Vet. App. at 294 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  

The Veteran was in receipt of a 100 percent disability rating for left knee status post arthroplasty from September 23, 2013, to October 31, 2013, and for right knee status post total arthroplasty from December 7, 2001, to January 31, 2013.  Special monthly compensation was also awarded during those time periods.  As mentioned above, the Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  

In this case, the time periods in which the Veteran was in receipt of a scheduler total rating he was also awarded SMC under 38 U.S.C.A. § 1114(s) for his separate disabilities.  Therefore, from the date of the claim, September 10, 2012, to January 31, 2013, and September 23, 2013, to October 31, 2013, the time periods on appeal that the Veteran was in receipt of a scheduler total rating and awarded SMC for his separate disabilities, the claim for TDIU is moot.  

Thus, the only periods on appeal where the issue of entitlement to TDIU are not moot are the periods from February 1, 2013, to September 22, 2013, and from November 1, 2013, onward.  The Board's discussion below will focus on those time periods.


FINDINGS OF FACT

1.  The disability ratings assigned for the Veteran's service-connected disabilities meet the percentage requirements TDIU.

4.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment; he has not worked since February 2015, and his employment before then was marginal.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Marginal employment is not considered gainful employment, and employment is marginal when a Veteran's earned income does not exceed the U.S. Department of Commerce, Bureau of the Census, poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment can also be held to exist on "a facts found" basis, including employment in a protected environment, such as a family business, when earned income is above the poverty level.  38 C.F.R. § 4.16(a).

The Veteran is no longer employed.  In an application for increased compensation based on unemployability received in August 2016, he reported that he was last employed in February 2015 as a file clerk.  He had completed high school but denied receiving any other education or training.  He contended that his service-connected knee disabilities prevented him from securing and maintaining substantially gainful employment. 

From September 10, 2012, to present, the combined rating was at least 80 percent.  He is assigned a 60 percent disability rating for left knee status post arthroplasty from September 10, 2012, to September 22, 2013, 100 percent disability rating for left knee status post arthroplasty from September 23, 2013, to October 31, 2013, and 60 percent disability rating for left knee status post arthroplasty from November 1, 2013, onward; 100 percent disability rating for right knee status post total arthroplasty from December 7, 2001, to January 31, 2013, and 30 percent disability rating for right knee status post total arthroplasty from February 1, 2013, onward; 10 percent disability rating for tinnitus; and a noncompensable rating for status post fracture fourth metacarpal right hand, scarring bilateral tympanic membranes, status post bilateral tympanoplasty, left knee scar status post arthroplasty associated with osteoarthritis, left knee status post arthroplasty, right knee scar status post arthroplasty associated with right knee status post total arthroplasty. 

Importantly, disabilities of one or both lower extremities, or resulting from common etiology, will be considered as a single disability for purposes of the 60 percent requirement.  38 C.F.R. § 4.16(a)(1).  The Veteran had a total combined rating of 80 percent due to left knee status post arthroplasty, right knee status post total arthroplasty, and tinnitus.  Hence, he has met the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU for all periods under consideration.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  In this regard, the Veteran reported on his August 2016 Application for Increased Compensation Based on Unemployability that since his retirement from the Navy, he had worked as a customer service representative, travel agent, and file clerk.

In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected disabilities. 

In a November 2012 VA knee examination, the examiner noted that the Veteran's knee disabilities did not have any functional impact on his ability to work.

At a December 2013 VA examination, the examiner noted the Veteran's knee disability had occupational impacts due to his inability to climb ladders, trouble going up and down stairs, and difficulty with kneeling.  The examiner also noted he could only sit for two hours, stand for ten minutes, and walk 500 yards.

In April 2016 the Veteran filed a formal claim (VA Form 21-8940) for a TDIU.  Therein, he indicated that his right knee, left knee, tinnitus, fourth finger of the right hand, and scarred bilateral tympanic membranes were the service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  He indicated he had completed high school, and that his last full time employment, as a file clerk, ended in February 2015.  He indicated that he left his last job because of his disabilities, that he became too disabled to work, and that he had not tried to obtain employment since he became disabled.

In October 2016, the Veteran submitted an affidavit regarding his work history since retiring from the Navy, as well as the impact of his service connected disabilities on his daily life.  He stated that he was unable to work from December 2011 to March 2013 due to his knee disabilities.  He further stated that in March 2013 he was placed, through VA vocational rehabilitation, into a temporary position as a file clerk for the local Social Security office where he was able to perform the duties of the position with the accommodation of a sitting and standing desk.  He also noted he used knee braces and a cane to help him ambulate around the office.  He then stated that after the temporary position came to an end, the VA vocational rehabilitation program placed him as a temporary file clerk with a VA Regional Office and that the VA Regional Office afforded him flexibility to attend many medical appointments.  He further stated that in February 2015 he needed to relocate, resigned from the VA RO, and he had not been able to find employment since his relocation.

An October 2016 private employability evaluation report from R. B. reflects that the examiner reviewed the claims file, additional documentation, and performed a vocational rehabilitation interview with the Veteran.  She noted that the Veteran has disabling and documented diagnoses that include right knee status post total arthroplasty; osteoarthritis, left knee status post arthroplasty; tinnitus; status post fracture of the fourth metacarpal in the right hand; scarring of the bilateral tympanic membranes, status post bilateral tympanoplasty; left knee scar, status post arthroplasty; and right knee scar, status post arthroplasty.  The medical documentation has provided significant credibility to the Veteran's claim that his service-connected disabilities are a major barrier to his ability to be competitively employed.   She explained that the barriers to the Veteran's ability to become employed due to his service-connected conditions include his inability to "tolerate the sitting, standing and walking requirements of employment at any physical work level due to pain in his bilateral knees.  Additionally he has difficulty typing due to his status post fracture in his [fourth] metacarpal on the right hand."  

The October 2016 employability evaluation report noted that the "Social Security Wage Report show[ed] earnings below the poverty level in 2013 and 2015, and earnings just above the poverty threshold ($12,071) in 2014."  The poverty threshold for an individual under age 65, as determined by the federal government, has ranged from $11,888 in 2013 to $12,082 in 2015.  U.S. Census Bureau; available at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  While his employment in 2013 and 2015 was marginal employment because it was below the poverty threshold established by the U.S. Department of Commerce, Bureau of the Census, his employment in 2014 that exceeded the poverty threshold can also be considered marginal employment based on a "facts found" basis.  38 C.F.R. § 4.16(a).

In light of the Veteran's extensive job support and numerous accommodations from his most recent employer, it was R.B.'s professional opinion that the Veteran was employed in a protected environment beginning in December 2013.  She noted the VA "grant[ed] him the opportunity to switch from one task to another in order to alternate positions every 45 minutes and take walks around the facility lasting up to 30 minutes a time after every two hours of work to reduce leg swelling and numbness.  Supervisors were also sympathetic to [the Veteran's] numerous medical appointments, resulting in coming in late [to] work and taking days off."  She addressed the fact the December 2013 VA examiner listed impacts his disabilities had on his occupation, but did not share her view that the Veteran was unemployable, by noting that the examiner did not "give weight to his excessive absenteeism or need for prolonged breaks in order to stretch and ambulate away from the worksite."  In addition, she opined that it is more likely than not the Veteran was totally unable to sustain or obtain any substantially gainful work as a result of his service-connected disabilities since December 2013.  She noted that he last worked in February 2015, but after a review of the problems that he encountered at work and the accommodations his supervisors made; it was her opinion that he became incapable of substantially gainful employment prior to that date. 

Additionally, the Veteran's position at the Social Security Administration, while already considered marginal employment due to being below the poverty threshold, may also be considered marginal due to the temporary internship nature of his employment being placed through VA vocational rehabilitation.

In this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to his service-connected disabilities for the entirety of the appeal period.  This finding is based on the recent October 2016 private vocational services evaluation which provided a comprehensive discussion of the Veteran's assertions, work history, and impact of his service-connected disabilities on his employability in detail.  The opinions provided by the October 2016 private examiner were supported by a detailed rationale and are supported by prior medical records showing that the Veteran's knee symptoms were negatively impacting his employability.  

The October 2016 private vocational opinion that the Veteran was unemployable due to service-connected disabilities is sufficient to show that he has been precluded from obtaining and maintaining substantially gainful employment; and that his work during the appeal period was marginal.  Despite the unfavorable conclusions of the November 2012 and December 2013 VA examiners, the overall evidence as to employability for the appeal period is at least in equipoise.

As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entirety of the appeal period, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  SMC Consideration

VA has a duty to maximize benefits in increased rating claims, to include consideration of SMC when raised by the record.  Buie, 24 Vet. App. 242 (2010).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

Entitlement to SMC is not raised by the record, nor is it alleged by the Veteran, that a single service-connected disability is the basis of a TDIU rating.  The October 2016 employability evaluation report noted that the combination of the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  In the Veteran's April 2016 formal claim for a TDIU rating, he also alleged all of his service-connected disabilities prevent him from securing or following any substantially gainful employment.

In light of the above, the Board finds the left knee rating alone does not support the TDIU rating.  As such, the Veteran does not have a single disability rated at 100 percent with additional disabilities rated at 60 percent or more involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, because the grant of TDIU was not based on the left knee rating alone, the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114(s).

The Board has not set effective dates for the grant of TDIU, because the RO will do so when it implements the Board decision.  It would be a denial of due process for the Board to set an effective date in the first instance.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003)


ORDER

A TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


